Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  Regarding Claim 20, the statement “causes an apparatus to at least perform the method claim 1” should be “causes the computer program product to at least perform the method of claim 1” as the claim states a computer program not an apparatus.  Appropriate correction is required.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, known prior art does not explicitly disclose the limitations of restoring a second-recovery-group of machines using a respective second-clean-back-up copy, the second-clean-back-up copy is created before the second-infection-datum-time and is also earlier than the first-infection-datum time. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the applicant states “the second plurality of machines uses a second operating system and the first operating system is distinct from the second operating system”. It is unclear to what the applicant defines as distinct, as it is not explicitly stated in the claims or specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1-5,12,14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brewer (US20190235973).

Regarding Claim 1, Brewer discloses a computer-implemented method for restoring a computer system following an infection event, (Paragraph [0004 lines 1-2])
the computer system having a plurality of machines, in which a plurality of back-up copies are associated with each of the plurality of machines, (Paragraph [0057] E.N. The disaster recovery system supports multiple customers with multiple computers. Each customer is able to choose the frequency of snapshots captured (back-up copies) as well as how many stored per device.)
and in which each of the plurality of back-up copies associated with a particular machine is a different version back-up, the method comprising: (Paragraph [0072])
searching the plurality of back-up copies to identify one or more clean-back-up copies that do not comprise a signature of the infection event; (Paragraph [0066] E.N. The disaster recovery system is able to analyze the recorded back-up data to find an infection point (which is between the point where the system is infected with malware and before the system is not infected with malware). By identifying the infection point, all back up data previous to the infection point is considered clean.)
and restoring one or more of the plurality of machines using a respective clean- back-up copy. (Paragraph [0045 lines 16-19]).

	Regarding Claim 2, Brewer discloses the method of claim 1, Brewer further discloses comprising searching each of the plurality of back-up copies to identify one or more clean-back-up copies that do not comprise a signature of the infection event, (Paragraph [0087] E.N. The disaster recovery system is used for iteratively restoring each incremental-back up and scanning each incremental malware until the infection point is found).
for each of the plurality of machines. (Paragraph [0045 lines 16-19] E.N. The appliance server which contains the disaster recovery software (See Paragraph [0045 lines 1-2]) provides back-up/recovery services to multiple computing devices.)

Regarding Claim 3, Brewer discloses the method of claim 1, Brewer further discloses comprising determining an infection-datum-time for the computer system by identifying a creation time of a clean-back-up copy created before an earliest back-up copy that comprises a signature of the infection event. (Paragraph [0086]).

Regarding Claim 4, Brewer discloses the method of claim 3, Brewer further discloses comprising identifying the respective clean-back-up copy for each respective one of the plurality of machines based on the infection-datum- time (Paragraph [0086] E.N. The infection point (which is the time between the system was infected and before the time when the system was not infected) gives an exact time and be used to find a clean-back up copy.)
and restoring each respective one of the plurality of machines using the respective clean-back-up copy. (Paragraph [0045 lines 16-19]).

Regarding Claim 5, Brewer discloses the method of claim 3, Brewer further discloses identifying a pre-event clean-back-up copy created before the infection-datum- time; identifying a post-event back-up copy created after the infection-datum-time; (Paragraph [0086-0087] E.N. The infection point is used to identify pre-event and post event copies of file in the system.)
restoring one or more of the plurality of machines using the pre-event clean- back-up copy and the post-event back-up copy. (Paragraph [0088]).

Regarding Claim 12, Brewer discloses the method of claim 1, Brewer further discloses wherein restoring one or more of the plurality of machines further comprises: restoring the one or more machines in a computing environment that is isolated from potential sources of infection. (Paragraph [0091] E.N. The disaster recovery system alerts the administrator of a potential ransomware problem and generates a second notification requesting authorization to restore from a clean back-up data.).

Regarding Claim 14, Brewer discloses the method of claim 1, Brewer further discloses wherein the signature of the infection event is a user defined signature. (Paragraph [0085 lines 1-3]).

Regarding Claim 19, Brewer discloses an apparatus comprising: at least one processor; (Paragraph [0099 line 1]).
and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, (Paragraph [0099 lines 9-12]).
cause the apparatus to perform the method claim 1. (See Claim 1).

	Regarding Claim 20, Brewer discloses a computer program product including one or more sequences of one or more instructions which, when executed by one or more processors, (Paragraph [0099 lines 8-12])
 cause an apparatus to at least perform the method claim 1. (See Claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 6-11,15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US20190235973) in view of Figlin (US20110197277).

Regarding Claim 6, Brewer discloses the method of claim 1. Brewer does not, but in related art, Figlin teaches: wherein the plurality of machines are partitioned into at least: a first-recovery-group of machines comprising a first plurality of the machines; and a second-recovery-group of machines comprising a second plurality of machines. (Paragraph [0067] and Figure 9 E.N. Computers are grouped (partitioned) and prioritized based on their risk factor such as high risk, medium risk and low risk (first, second, third etc. groups))
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer to incorporate the teachings of Figlin as Brewer does not explicitly disclose partitioning the plurality of machines which is taught by Figlin. Incorporating the teachings of Figlin to Brewer allows for different level of support for different groups of machines. The higher the risk, the quicker/more thorough service is given to lessen/mitigate the risk of malware effects.

Regarding Claim 7, Brewer in view of Figlin discloses the method of claim 6. Brewer further discloses restoring the first-recovery-group of machines using a respective first-clean-back-up copy for each respective one of the first plurality of machines, each first-clean-back-up copy created before a first- infection-datum-time.  (Paragraph [0066] E.N. The disaster recovery system (which supports multiple devices (See Paragraph [0057 lines 1-5])) is able to restore the system prior to the infection point using a clean backup copy.).

Regarding Claim 9, Brewer in view of Figlin discloses the method of Claim 6. Brewer does not but in related art, Figlin teaches: wherein the first-recovery-group of machines comprises one or more immune machines that are excluded from the first plurality of machines. (Paragraph [0038] E.N. When a computer contains no risk/infection, it is associated with the state of “no risk” as they do not contain any sort of malware.).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer to incorporate the teachings of Figlin as Brewer does not explicitly disclose excluding machines that do not contain infections which is taught by Figlin. Incorporating the teachings of Figlin to Brewer allows for the system to determine if a computer contains an infection, if it does not, skip the computer and go to the next one. 

Regarding Claim 10, Brewer in view of Figlin discloses the method of Claim 6. Brewer further discloses wherein: the first plurality of machines are geographically situated within a first- geographical-area; the second plurality of machines are geographically situated within a second- geographical-area; and the first-geographical-area is non-overlapping with respect to the second- geographical-area. (Paragraph [0023 lines 1-2] E.N. The computers that are being backed up are local or in separate locations such as in a same campus or in a different location around the world.)
Examiner Note: The examiner is interoperating the term “distinct” as being able to perform different functions for Claim 11.   
Regarding Claim 11, Brewer in view of Figlin discloses the method of Claim 6. Brewer further discloses wherein the first plurality of machines use a first operating system, the second plurality of machines use a second operating system and the first operating system is distinct from the second operating system. (Paragraph [0023 lines 3-6] E.N. The computer/servers are used to perform different functions).

Regarding Claim 15, Brewer discloses the method of claim 1, Brewer further discloses providing a graphical user interface comprising: elements associated with actions in the method for restoring the system; and receiving a user selection associating one or more of the plurality of machines with one of the actions. (Paragraph [0095] E.N. A notification is generated and sent to the administrator by the disaster recovery system indicating the probability of infection. The administrator is able to reply to the said notification (sent to the administrator’s email/text etc.) to authorize the recovery process.).
	Brewer does not, but in related art, Figlin teaches: and elements associated with the plurality of machines; (Figure 9 E.N. The figure shows a plurality of machines separated into different groups.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Figlin to Brewer as Brewer does not explicitly disclose a graphical user interface containing elements associated with the plurality of machines which is taught by Figlin. Incorporating the teachings of Figlin to Brewer allows for the user/administrator to choose from a plurality of machines which machine to check/recover from malware. 

Regarding Claim 16, Brewer in view of Figlin discloses the method of claim 15, Brewer further in which the election is achieved by dragging one or more elements associated with the plurality of machines to one of the actions. (Paragraph [0093] E.N. The disaster recovery system (which supports multiple devices (See paragraph [0057 lines 1-5])) generates notifications that are sent to the administrators includes actionable elements which the administrator can use (by tapping or clicking which is similar to dragging) to initiate recovery, learn about the malware infection etc.).

Regarding Claim 17, Brewer in view of Figlin discloses the method of claim 15, Brewer further discloses an indication of a status for each of the plurality of back-up copies associated with the respective machines. (Paragraph [0032] E.N. Backup information stored can contain snapshots which includes information such as when the snapshot was taken (which is similar to status of the copies as the time of the snapshot is used to determine if the snapshot is before or after the infection event)).
Brewer does not but in related art, Fignin teaches: in which the elements associated with the plurality of machines include (Figure 9 Element 910) E.N. The figure discloses plurality of machines grouped into three categories.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer to incorporate the teachings of Figlin because Brewer does not explicitly disclose elements associated with a plurality of machines which is taught by Figlin. Incorporating the teachings of Figlin to Brewer allows for the user to pick from a plurality of machines for which they can determine the status of the back-up copies of the said machine. 

Regarding Claim 18, Brewer in view of Figlin discloses the method of Claim 6. Brewer does not but in related art, Figlin teaches: providing a graphical user interface comprising: 
elements associated with actions in the method for restoring the system; (Figure 9 Element 940) E.N. The administrator can use the “Calculate Risk” element to determine the risk and prioritize which computer to service first (See Paragraph [0006] for more information))
an element associated with the first-recovery-group; (Figure 9 Element 910 and 920 E.N. The computers are divided into different groups based on their risk assessment)
and an element associated with the second-recovery-group; (Figure 9 Element 910 and 920 E.N. The computers are divided into different groups based on their risk assessment)
and receiving a user selection associating the first- or second-recovery-group with one of the actions. (Figure 9 Element 930, E.N. The user is able to choose which group of computers to calculate the risk of and later service.).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer to incorporate the teachings of Figlin as Brewer does not explicitly disclose a graphical user interface and elements as well as receiving user selection which is taught by Figlin. Incorporating the teachings of Figlin to Brewer allows for a user to use a graphical user interface when it comes to restoring the computer system from the said malware infection. 

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US20190235973) in view of Kulaga (US20200319979).
Regarding Claim 13, Brewer discloses the method of Claim 1. Brewer does not but in related art, Kulaga teaches: restoring one or more of the plurality of machines comprises installing anti-virus software dated subsequent to the infection- datum-time on at least one of the plurality of machines. (Paragraph [0032] E.N. Antivirus software is installed on a computing device to detect and disable attacks.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer to incorporate the teachings of Kulaga as Brewer does not explicitly disclose restoring the machine by installing an anti-virus software which is taught by Kaluga. Incorporating the teachings of Kulaga to Brewer allows for the use of anti-virus software to be used when there is a malware infection on the machine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435